Exhibit 99 TRIBUNE REPORTS 2 CHICAGO, August 13, 2008—Tribune Company today reported a second quarter 2008 loss from continuing operations of $3.8 billion compared with income from continuing operations of $35 million in the second quarter of 2007.The 2008 loss from continuing operations was due to after-tax non-cash charges of $3.8 billion to writedown the Company’s publishing goodwill and newspaper masthead intangible assets, nearly all of which resulted from the Company’s Times Mirror acquisition in Tribune also reported a loss from discontinued operations of $705 million in the second quarter of 2008 compared with income from discontinued operations of $1 million in the second quarter of 2007.The 2008 loss from discontinued operations was primarily related to the disposition of a controlling interest in the Company’s Newsday operations. Operating cash flow from continuing operations decreased 2 percent to $221 million in the second quarter of 2008 from $226 million in the second quarter of 2007 and included the following items: · A charge of $15 million for severance and special termination benefits in the 2008 quarter, compared with a charge for severance of $27 million in the 2007 quarter. · A charge of $5 million for stock-based compensation related to the Company’s new management equity incentive plan in the 2008 quarter, compared to a charge of $8 million for stock-based compensation expense in the 2007 quarter. · A gain of $23 million in the 2008 quarter related to the sale of real estate. · A charge of $24 million in the 2007 quarter for the write-off of Los Angeles Times plant equipment related to the previously closed San Fernando Valley facility. “Our publishing results are, for the most part, in line with industry trends, which remain consistent with what we reported in the first quarter,” commented Sam Zell, chairman and CEO of Tribune Company.“Most importantly we have repaid an additional $807 million of borrowings under the Tranche X Facility from the net proceeds of our asset-backed commercial paper program and from the Newsday transaction.These payments satisfy the December 2008 portion of the Tranche X Facility, and leave us with a remaining principal balance of $593 million due in June 2009.” “Since the beginning of the year, we have launched dozens of programs and products that have the potential to make a meaningful impactonour future, and we have made significant progress in aligning our expenses with the realities of an industry in recession. We remain optimistic and are confident in the strength of our brands and the talent within our company.” 1 SECOND QUARTER 2 CONTINUING OPERATIONS1 (Compared to Second Quarter 2007) CONSOLIDATED Tribune’s 2008 secondquarter operating revenues decreased 6 percent, or $67 million, to $1.1 billion.Consolidated cash operating expenses were down 6 percent, or $61 million.In the second quarter of 2008, cash operating expenses included a gain of $23 million related to the sale of real estate, a charge of $15 million for severance and special termination benefits, a charge of $5 million for stock-based compensation related to the Company’s new management equity incentive plan and a charge of $11 million for expense related to the Tribune Employee Stock Ownership Plan.Cash operating expenses in the second quarter of 2007 included a charge of $24 million for the write-off of Los Angeles Times plant equipment, a charge for severance of $27 million and a charge of $8 million for stock-based compensation expense.Operating cash flow in the second quarter of 2008 decreased 2 percent to $221 million, down from $226 million in the same quarter a year ago.Operating profit before the 2008 write-downs of intangible assets was $168 million in 2008, down 4 percent from $175 million in 2007. PUBLISHING Publishing’s secondquarter operating revenues were $701 million, down 11 percent, or $83 million, from 2007.Publishing cash operating expenses were $586 million, down 12 percent, or $78 million, from 2007.Cash operating expenses in 2008 included the $23 million real estate gain and the $15 million charge for severance and special termination benefits, while cash operating expenses in 2007 included the $24 million plant equipment write-off and severance charges of $25 million.Publishing operating cash flow was $114 million, a 4 percent decline from $119 million in 2007. Management Discussion · Advertising revenues decreased 15 percent, or $91 million, for the quarter. · Retail advertising revenues were down 8 percent, or $20 million, for the quarter, primarily due to declines in the furniture/home furnishings, department stores, hardware/home improvement stores, specialty merchandise, and electronics categories.Preprint revenues, which are primarily included in retail advertising, decreased 9 percent, or $13 million. · National advertising revenues were down 12 percent, or $16 million for the quarter, primarily due to decreases in the telecom/wireless and movies categories. 1“Operating profit” excludes interest and dividend income, interest expense, equity income and losses, non-operating items and income taxes.“Operating cash flow” is defined as operating profit before depreciation and amortization and write-downs of intangible assets.“Cash operating expenses” are defined as operating expenses before depreciation and amortizationand write-downs of intangible assets.Tables accompanying this release include a reconciliation of operating profit to operating cash flow and operating expenses to cash operating expenses.References to individual daily newspapers include their related businesses. 2 · Classified advertising revenues declined 26 percent, or $55 million, for the quarter.Real estate revenues fell by 38 percent, help wanted revenues declined 33 percent and auto revenues were down 9 percent. · Interactive revenues, which are included in the above categories, were down 4 percent, or $2 million, due to a decrease in classified advertising. · Circulation revenues were down 2 percent, or $3 million, due to a decline in total net paid circulation copies for both daily and Sunday, partially offset by selective price increases.The largest revenue declines were at Chicago and Los Angeles. Circulation revenues increased at South Florida, Orlando, and Baltimore. Total net paid circulation averaged 2.2 million copies daily (Mon-Fri), off 5 percent from the prior year’s second quarter, and 3.3 million copies Sunday, representing a decline of 5 percent from the prior year. · Cash operating expenses declined 12 percent, or $78 million, largely because 2008 included the $23 million real estate gain and 2007 included the $24 million plant equipment write-off.In addition, compensation expense declined 7 percent, or $20 million, due to 930 fewer full-time equivalent positions in the second quarter of 2008 and lower severance and special termination charges.All other cash expenses were down $11 million, or 3 percent, primarily due to lower newsprint and ink expense, outside services, and promotion expense, partially offset by higher circulation distribution expense due to the delivery of additional publications. BROADCASTING AND ENTERTAINMENT Broadcasting and entertainment’s secondquarter operating revenues increased 4 percent to $409 million, up from $393 million in 2007.Cash operating expenses increased 8 percent, or $21 million, to $293 million.Operating cash flow was $116 million, down 4 percent from $120 million in 2007. Television’s second quarter operating revenues increased 2 percent to $292 million in 2008.Television cash operating expenses were up 7 percent, or $13 million, from last year.Television operating cash flow was $92 million, down 8 percent from $100 million in 2007. Management Discussion · The increase in television revenues in the second quarter of 2008 was driven by an increase in market share at most stations. · Television cash operating expenses were up $13 million primarily due to increases in broadcast rights expense, promotion, news expansion, and other cash expenses. · Radio/entertainment revenues were up $11 million and operating cash flow increased $4 million primarily as a result of gains at the Chicago Cubs.The improvement was partially due to two more home games compared to last year’s second quarter. 3 WRITE-DOWNS OF INTANGIBLE ASSETS Due to the continuing decline in newspaper advertising revenues in 2008, the Company performed an impairment review of goodwill attributable to its newspaper reporting unit and newspaper masthead intangible assets in the second quarter of 2008.As a result of the impairment review, the
